DETAILED ACTION

This office action is a response to the request for continued examination filed on 10/28/2022. 


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment

Applicant’s amendment filed on 10/28/2022 has been entered. Claims 1, 13 and 14 have been amended. Claim 4 has been cancelled. Claim 25 has been added. Claims 1-3, 5-11 and 13-25 are still pending in this application, with claims 1 and 13 being independent.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation: ‘The IBD according to claim 4…’ However, claim 4 is now cancelled. Therefore, there is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 5-8, 10-11, 13-14, 16, 19 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Stuntebeck (US 2017/0126692) in view of Maheshwari et al. (US 2016/0127454, hereinafter Maheshwari), and further in view of Mistry (US 2018/0309751). 

Regarding claim 1, Stuntebeck discloses an information bridge device (IBD), configured to access and to interact with a plurality of Enterprises independently of a user, comprising: at least one processor adapted to: via an input to an application programming interface (API) executed by the at least one processor, receive user input or request via an application (APP), stored on a user device associated with the user [Stuntebeck Figure 2 discloses a management server 205 (similar to an IBD) communicating with a client device 110 and APP service 280, content service 290, etc. Figure 6 discloses an example embodiment which can be employed in conjunction with the management server of Figure 2 (Stuntebeck paragraph 0147), which includes a processor, a memory device, communication interface, etc. (Stuntebeck paragraph 0148). Management service may receive a request (from client) to access aspects of resource that relate to an enterprise’s financial information, client lists, etc. (Stuntebeck paragraph 0032). A profile may designate a resource (paragraph 0032); and may be associated with particular functions of the client device such as particular apps on the client device (Stuntebeck paragraph 0054)], and via an output from the API executed by the at least one processor, transfer data relating to at least one Enterprise to the application, the at least one Enterprise being among the plurality of Enterprises with which the IBD is configured to access and interact independently of the user [see Stuntebeck Figure 2, paragraphs 0082 and 0083; the management service may receive resources from app service/content service, which may be provisioned to the client device]; and 
Via an Enterprise data collector executed by the at least one processor: receive metadata identifying the at least one Enterprise from at least one memory configured as a metadata store [Management service (similar to an Enterprise data collector), accesses data stored within a management database (memory) (Stuntebeck paragraph 0029). The database stores variety of data which includes profiles associated with particular apps or content (paragraph 0054). In some examples, an enterprise may determine that certain resources should be constrained, or may be configured as server-only resources (Stuntebeck paragraph 0055). Above teachings of Stuntebeck indicate receiving metadata identifying an Enterprise from the database which stores various types of data], 
Receive metadata comprising authorisation access information associated with at least one contact option of the at least one Enterprise based on received metadata identifying the at least one Enterprise for connection of the IBD to said at least one contact option and for authorizing a connection between the IBD and the plurality of Enterprises [Profiles stored in database may include credentials which may include authorization credentials for facilitating the client device in accessing particular resources, such as apps, content, profiles (Stuntebeck paragraph 0062). Configurations related to the profiles also specify various client settings and access such as certificate based authentication, integrated authentication, etc. (Stuntebeck paragraph 0070); indicating authorisation access information associated with a contact option of the Enterprise], and receive or collect Enterprise data relevant to the user from the at least one contact option based on the received metadata comprising the authorisation access information [authorization credentials allow client to access certain resources (Stuntebeck paragraph 0070); and data access and tunneling to remote services to allow access to data to the client device can be set up using configuration settings (Stuntebeck paragraph 0070); indicating receiving/collecting Enterprise data relevant to the user from the contact option based on authorisation access]; and 
The at least one memory configured: as the metadata store, adapted to store said metadata identifying the at least one Enterprise, and said metadata comprising authorisation access information, as an Enterprise data store, adapted to store said Enterprise data obtained by the Enterprise data collector [The database stores variety of data which includes profiles associated with particular apps or content (paragraphs 0050, 0054). These data can be accessed by management service 210 as it may receive request to access the server side resources (Stuntebeck paragraph 0032). Profiles stored in database may include credentials which may include authorization credentials for facilitating the client device in accessing particular resources, such as apps, content, profiles (Stuntebeck paragraph 0062)], and to output the Enterprise data to the output from the API for transfer of the Enterprise data to the APP stored on the user device [Client may request the server side resources (resources 250 – apps/content) via management service (Stuntebeck paragraphs 0031-0031. Also see paragraph 0036); indicating sending Enterprise data to client app].
Stuntebeck does not expressly disclose the features of IBD configured to access and to interact with a plurality of Enterprises independently of a user, the one Enterprise being among the plurality of Enterprises; and authorizing connection between the IBD and the plurality of Enterprises.
However, in the same or similar field of invention Maheshwari Figure 1A discloses a data center network which includes a cloud exchange (100) comprising an interconnect/gateway platform (103). The exchange connects to a plurality of customer networks which include network carriers, enterprises, etc. (Maheshwari Figure 1A, paragraphs 0032-0034). The interconnect/exchange platform allows customers (e.g. enterprises) to be connected to service providers (Maheshwari paragraph 0033); indicating connection between the IBD and the plurality of Enterprises. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stuntebeck to have the features of IBD configured to access and to interact with a plurality of Enterprises independently of a user, the one Enterprise being among the plurality of Enterprises; and authorizing connection between the IBD and the plurality of Enterprises; as taught by Maheshwari. The suggestion/motivation would have been to improve performance, reduce costs, and increase the security and privacy of connections in a network with cloud service customers and providers (Maheshwari paragraph 0005).
Although Stuntebeck discloses that the management server communicates with client devices and app/content/gateway services (see above), which would imply maintaining connection between an Enterprise and a client device; Stuntebeck and Maheshwari do not expressly disclose wherein the IBD is configured to maintain connection to the at least one contact option and to the user device, as a bridge device between the at least one Enterprise and the user, such that the user interacts with the at least one Enterprise via the IBD. 
However, in the same or similar field of invention, Mistry discloses an enterprise management system (Mistry Figure 4) where a client interacts with a gateway server (i.e. a bridge device) to access various enterprise resources and services (Mistry paragraph 0049). Network access to resources may occur from individual managed applications through access gateway. The client agent facilitates network connections by providing credentials and connections between client and end resources can be maintained using VPN tunnels (418) (Mistry paragraphs 0054-0055). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stuntebeck to have the features of the IBD is configured to maintain connection to the at least one contact option and to the user device, as a bridge device between the at least one Enterprise and the user, such that the user interacts with the at least one Enterprise via the IBD; as taught by Mistry. The suggestion/motivation would have been to manage, accelerate, and improve the delivery of enterprise resources to the user (Mistry paragraph 0043).

Regarding claim 2, Stuntebeck, Maheshwari and Mistry disclose the information bridge device (IBD) according to claim 1. Stuntebeck, Maheshwari and Mistry further disclose wherein the processor is further adapted to, via the Enterprise data collector; drive collection of said Enterprise data by a data collection process to facilitate refresh and prompt update of data in the at least one memory for automatic forwarding to the user device; and/or transfer the collected Enterprise data to refresh the at least one memory; and/or prompt output of the Enterprise data via the API to the application (APP) [Client may request the server side resources (resources 250 – apps/content) via management service (Stuntebeck paragraphs 0031-0032. Also see paragraph 0036); indicating sending Enterprise data to client app. Also see Mistry claim 1 and paragraphs 0038-0039]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 3, Stuntebeck, Maheshwari and Mistry disclose the information bridge device (IBD) according to claim 1. Stuntebeck, Maheshwari and Mistry further disclose wherein the processor is further adapted to, via the Enterprise data collector, collect said Enterprise data at a specific time or requested time interval, or at a predetermined interval or rate [Stuntebeck discloses that the management service may update management record on an ongoing basis (i.e. predetermined interval or rate) (Stuntebeck paragraph 0038)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 5, Stuntebeck, Maheshwari and Mistry disclose the information bridge device (IBD) according to claim 1. Stuntebeck, Maheshwari and Mistry further disclose wherein the at least one memory is further arranged in co-operation with the API, for data transfer of said stored metadata to the application (APP) [Client may request the server side resources (resources 250 – apps/content) via management service (Stuntebeck paragraphs 0031-0032. Also see paragraph 0036). The app/content service may receive related data from the server and relay the data to the client device (Stuntebeck paragraph 0083)]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 6, Stuntebeck, Maheshwari and Mistry disclose the information bridge device (IBD) according to claim 5. Stuntebeck, Maheshwari and Mistry further disclose wherein data transferred to said application (APP) comprises transfer of said metadata or said Enterprise data [As mentioned above, The app/content service may receive related data from the server and relay the data to the client device (Stuntebeck paragraph 0083); indicating transfer of Enterprise/metadata]. In addition, the same motivation is used as the rejection of claim 5. 

Regarding claim 7, Stuntebeck, Maheshwari and Mistry disclose the information bridge device (IBD) according to claim 1. Stuntebeck, Maheshwari and Mistry further disclose wherein the at least one processor is further adapted to, via the input to the API, receive an optional request from the application (APP) for purposes of requesting said metadata or said Enterprise data [Client may request the server side resources (resources 250 – apps/content) via management service (Stuntebeck paragraphs 0031-0032. Also see paragraph 0036)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 8, Stuntebeck, Maheshwari and Mistry disclose the information bridge device (IBD) according to claim 1. Stuntebeck, Maheshwari and Mistry further disclose wherein the at least one memory further comprises a programmable metadata store, adapted to store programmable metadata [Stuntebeck discloses that the database stores variety of data including management record, resources, etc. (Stuntebeck paragraph 0033). The management service may update the records on ongoing basis, based on provisioning a particular resource or profile, receiving an indication from client, etc. (Stuntebeck paragraph 0038); indicating a programmable store for metadata and to store programmable metadata]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 10, Stuntebeck, Maheshwari and Mistry disclose a communication system according to claim 11. Stuntebeck, Maheshwari and Mistry further disclose regarding a messaging platform adapted to provide messaging capability to the user device associated with said user, and/or an integration platform adapted to contact center service to the at least one contact option arranged in association with the at least one Enterprise [Client features may include email, S/MIME messages, instant messaging app, etc. (Stuntebeck paragraphs 0065, 0068, 0094); indicating messaging platform to provide messaging capability to the user device]. In addition, the same motivation is used as the rejection of claim 11. 

Regarding claim 11, Stuntebeck, Maheshwari and Mistry disclose a communication system comprising the information bridge device (IBD) according to claim 1 [see Stuntebeck Figure 2. See rejection of claim 1 for the information bridge device (IBD), according to claim 1]. In addition, the same motivation is used as the rejection of claim 1.

Regarding claim 13, Stuntebeck discloses a method of information bridging, comprising the steps of: receiving a user input or request via an application (APP) stored on a user device via an input of an application programming interface (API) executed by at least one processor of an information bridging device (IBD), the IBD being configured to access and to interact with a plurality of Enterprises independent of a user [Stuntebeck Figure 2 discloses a management server 205 (similar to an IBD) communicating with a client device 110 and APP service 280, content service 290, etc. Figure 6 discloses an example embodiment which can be employed in conjunction with the management server of Figure 2 (Stuntebeck paragraph 0147), which includes a processor, a memory device, communication interface, etc. (Stuntebeck paragraph 0148). Management service may receive a request (from client) to access aspects of resource that relate to an enterprise’s financial information, client lists, etc. (Stuntebeck paragraph 0032). A profile may designate a resource (paragraph 0032); and may be associated with particular functions of the client device such as particular apps on the client device (Stuntebeck paragraph 0054)];
Identifying, via an Enterprise data collector executed by the at least one processor of the information bridge device (IBD), at least one Enterprise among the plurality of Enterprises [Management service (similar to an Enterprise data collector), accesses data stored within a management database (memory) (Stuntebeck paragraph 0029). The database stores variety of data which includes profiles associated with particular apps or content (paragraph 0054). In some examples, an enterprise may determine that certain resources should be constrained, or may be configured as server-only resources (Stuntebeck paragraph 0055)]; 
Receiving, via the Enterprise data collector, metadata comprising authorisation access information associated with at least one contact option of the at least one Enterprise for connection of the IBD to said at least one contact option and for authorizing a connection between the IBD and the plurality of Enterprises; storing said received metadata comprising the authorisation access information in at least one memory of the IBD [Profiles stored in database may include credentials which may include authorization credentials for facilitating the client device in accessing particular resources, such as apps, content, profiles (Stuntebeck paragraph 0062). Configurations related to the profiles also specify various client settings and access such as certificate based authentication, integrated authentication, etc. (Stuntebeck paragraph 0070); indicating authorisation access information associated with a contact option of the Enterprise]:
Receiving or collecting, via the Enterprise data collector, Enterprise data from the at least one contact option based on said metadata comprising the authorisation access information [authorization credentials allow client to access certain resources (Stuntebeck paragraph 0070); and data access and tunneling to remote services to allow access to data to the client device can be set up using configuration settings (Stuntebeck paragraph 0070); indicating receiving/collecting Enterprise data from the contact option based on authorisation access];
Storing said Enterprise data obtained by the Enterprise data collector in the at least one memory [The database stores variety of data which includes profiles associated with particular apps or content (paragraphs 0050, 0054). These data can be accessed by management service 210 as it may receive request to access the server side resources (Stuntebeck paragraph 0032). Profiles stored in database may include credentials which may include authorization credentials for facilitating the client device in accessing particular resources, such as apps, content, profiles (Stuntebeck paragraph 0062)];
Transferring said Enterprise data to the application (APP) stored on the user device via an output of the application programming interface (API) [Client may request the server side resources (resources 250 – apps/content) via management service (Stuntebeck paragraphs 0031-0031. Also see paragraph 0036); indicating sending Enterprise data to client app]; wherein the at least one memory storing said metadata comprising the authorisation access information is configured as a metadata store, and the at least one memory storing said Enterprise data is configured as an Enterprise data store [as shown in Stuntebeck Figure 2, the database on the management server is configured to store various types of information which includes profiles, criteria, credentials, configurations, rules, apps/content, etc. (Stuntebeck Figure 2, paragraphs 0033-0050)]. 
Stuntebeck does not expressly disclose the features of IBD configured to access and to interact with a plurality of Enterprises independently of a user, the one Enterprise being among the plurality of Enterprises; and authorizing connection between the IBD and the plurality of Enterprises.
However, in the same or similar field of invention Maheshwari Figure 1A discloses a data center network which includes a cloud exchange (100) comprising an interconnect/gateway platform (103). The exchange connects to a plurality of customer networks which include network carriers, enterprises, etc. (Maheshwari Figure 1A, paragraphs 0032-0034). The interconnect/exchange platform allows customers (e.g. enterprises) to be connected to service providers (Maheshwari paragraph 0033); indicating connection between the IBD and the plurality of Enterprises. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stuntebeck to have the features of IBD configured to access and to interact with a plurality of Enterprises independently of a user, the one Enterprise being among the plurality of Enterprises; and authorizing connection between the IBD and the plurality of Enterprises; as taught by Maheshwari. The suggestion/motivation would have been to improve performance, reduce costs, and increase the security and privacy of connections in a network with cloud service customers and providers (Maheshwari paragraph 0005).
Although Stuntebeck discloses that the management server communicates with client devices and app/content/gateway services (see above), which would imply maintaining connection between an Enterprise and a client device; Stuntebeck and Maheshwari do not expressly disclose regarding maintaining connection to the at least one contact option and to the user device, as a bridge between the at least one enterprise and the user, such that the user interacts with the at least one Enterprise via the IBD.
However, in the same or similar field of invention, Mistry discloses an enterprise management system (Mistry Figure 4) where a client interacts with a gateway server (i.e. a bridge device) to access various enterprise resources and services (Mistry paragraph 0049). Network access to resources may occur from individual managed applications through access gateway. The client agent facilitates network connections by providing credentials and connections between client and end resources can be maintained using VPN tunnels (418) (Mistry paragraphs 0054-0055). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stuntebeck and Maheshwari to have the features of maintaining connection to the at least one contact option and to the user device, as a bridge between the at least one enterprise and the user, such that the user interacts with the at least one Enterprise via the IBD; as taught by Mistry. The suggestion/motivation would have been to manage, accelerate, and improve the delivery of enterprise resources to the user (Mistry paragraph 0043).

Regarding claim 14, Stuntebeck, Maheshwari and Mistry disclose the method of information bridging, as claimed in claim 13. Stuntebeck, Maheshwari and Mistry further disclose:
Collecting, via the Enterprise data collector, said Enterprise data [Client may request the server side resources (resources 250 – apps/content) via management service (Stuntebeck paragraphs 0031-0032. Also see paragraph 0036). The app/content service may receive related data from the server and relay the data to the client device (Stuntebeck paragraph 0083)], and/or 
Transferring, via the Enterprise data collector, the collected Enterprise data to refresh the at least one memory of the IDB; and/or 
Prompting, via the Enterprise data collector, output of said Enterprise data via the API to the application (APP), and/or
Collecting, via the Enterprise data collector, said Enterprise data at a specific time or requested time interval or, at a predetermined interval or rate; and/or,
Receiving, via the API, an optional request from the at least one application (APP) for the purpose of requesting said metadata or said Enterprise data; and/or 
Processing the user input or request and transmitting data or information to the user device in a specific, preferred, or optimal format; and/or
Effecting a translation for transmitting data or information to the user device by an intermediary JSON object; and/or
Wherein the at least one memory of the IBD is arranged in co-operation with the API, for data transfer of said metadata or said Enterprise data to the application (APP), and/or 
Wherein the at least one memory of the IBD is further adapted to comprise a programmable metadata store, adapted to store programmable metadata; and/or  
Wherein the received or collected Enterprise data relevant to the user comprises a user wait time of the at least one contact option. In addition, the same motivation is used as the rejection of claim 13.
Note that due to alternative language, only one claim limitation needs to be addressed.

Regarding claim 16, Stuntebeck, Maheshwari and Mistry disclose a non-transitory computer-readable medium having instructions stored thereon that, when executed by a processor, cause the processor to execute the steps of the method according to claim 13 [Stuntebeck paragraphs 0028, 0160; Mistry paragraphs 0010, 0076. See rejection of claim 13 for the steps of the method according to claim 13]. In addition, the same motivation is used as the rejection of claim 13.

Regarding claim 19, Stuntebeck, Maheshwari and Mistry disclose the method according to claim 14. Stuntebeck, Maheshwari and Mistry further disclose regarding said collection of said Enterprise data being driven by a data collection process to facilitate refresh and prompt update of data in the Enterprise data store for automatic forwarding to the user device [Management service updates records on ongoing basis, upon provisioning resource/profile, upon receiving an indication that the status of client has changed, etc. (Stuntebeck paragraph 0038). Data can also be synchronized between client and management services (Stuntebeck paragraphs 0046, 0104, 0114); and forwarded to the client device (Stuntebeck paragraphs 0083 and 0085); indicating refresh and prompt update of data for forwarding to the user]. In addition, the same motivation is used as the rejection of claim 14. 

Regarding claim 21, Stuntebeck, Maheshwari and Mistry disclose the information bridge device according to claim 1. Stuntebeck, Maheshwari and Mistry further disclose wherein the at least one processor is further adapted to: via an IBD admin component of the API executed by the at least one processor, process the user input or request from the input to the API [management server may provide APIs with user interfaces manage resources and perform administration tasks. The management server also may include APIs to receive requests from end users (see Mistry paragraph 0031)], and  
Via a translator module component of the API executed by the at least one processor, transmit data or information to the user device in a specific, preferred, or optimal format [Maheshwari discloses that a gateway may perform a data transformation (e.g. XML, JSON) on information received and may send the response to the endpoint (see Maheshwari Figure 5, paragraphs 0299 and 0300); indicating a translator module of API to send information to the user in a specific format]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 22, Stuntebeck, Maheshwari and Mistry disclose the information bridge device according to claim 21. Stuntebeck, Maheshwari and Mistry further disclose wherein the translator module is configured to effect a translation by an intermediary JSON object [Maheshwari discloses that a gateway may perform a data transformation (e.g. XML, JSON) on information received and may send the response to the endpoint (see Maheshwari Figure 5, paragraphs 0299 and 0300); indicating an intermediary JSON object]. In addition, the same motivation is used as the rejection of claim 21.

Regarding claim 23, Stuntebeck, Maheshwari and Mistry disclose the information bridge device according to claim 1. Stuntebeck, Maheshwari and Mistry further disclose wherein the at least one contact option comprises a dedicated application, a web portal, or a contact center, configured to provide text messaging, web chatting, emailing, or voice calling between the user and the corresponding at least one Enterprise [Stuntebeck discloses an example where an enterprise may utilize a web-based portal provided by a management service to designate particular resources as restricted (e.g. restricted application). This can be sending an email to a particular contact (Stuntebeck paragraph 0018)]. In addition, the same motivation is used as the rejection of claim 1. 

Regarding claim 24, Stuntebeck, Maheshwari and Mistry disclose the information bridge device according to claim 23. Stuntebeck, Maheshwari and Mistry further disclose wherein the at least one Enterprise comprises a business, government organization, or other entrepreneurial entity [Enterprise may refer to an entity and/or group of individuals, such as a business, institution, or an association. It may also include corporations, governments, non-government organizations (see Stuntebeck paragraph 0157)]. In addition, the same motivation is used as the rejection of claim 23. 

Claims 9, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Stuntebeck, Maheshwari, Mistry, and further in view of Paul et al. (US 9369433, hereinafter Paul).

Regarding claim 9, Stuntebeck, Maheshwari and Mistry disclose an information bridge system comprising the information bridge device (IBD) as claimed in claim 8 [see Stuntebeck Figure 2. See rejection of claims 1-3 and 5-8 for the information bridge device (IBD), according to claim 8]. Stuntebeck, Maheshwari and Mistry do not expressly disclose the features of an Admin control processor arranged in co-operation with an Admin interface of the information bridge device, and further arranged in co-operation with the at least one memory, such that the Admin control processor is adapted to amend or update the programmable metadata stored in the at least one memory via the Admin interface.
However, in the same or similar field of invention, Paul Figure 2 discloses an enterprise network which includes components such as directory access server and data stores (Paul Figure 2). Paul Figures 6 and 7 disclose an administrator in communication with directory and database (Paul Figures 6-7). The administrator specifies mobile users and their associated devices in a company’s directory (Paul column 18, lines 40-65). Paul Figures 9-14 further disclose an interface for provisioning platform. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stuntebeck, Maheshwari and Mistry to have the features of an Admin control processor arranged in co-operation with an Admin interface of the information bridge device, and further arranged in co-operation with the at least one memory, such that the Admin control processor is adapted to amend or update the programmable metadata stored in the at least one memory via the Admin interface; as taught by Paul. The suggestion/motivation would have been to enforce security and policy in the enterprise network (Paul column 1, lines 24-30).

Regarding claim 15, Stuntebeck, Maheshwari and Mistry disclose a method of information bridging, as claimed in claim 14. Stuntebeck, Maheshwari and Mistry further disclose an information bridge system [see Stuntebeck Figure 2].
Stuntebeck, Maheshwari and Mistry do not expressly disclose the features of amending or updating the metadata stored in the at least one memory of the IBD via an Admin interface of the IBD, the Admin interface being arranged in co-operation with an Admin control processor and the at least one memory of the IBD.
However, in the same or similar field of invention, Paul Figure 2 discloses an enterprise network which includes components such as directory access server and data stores (Paul Figure 2). Paul Figures 6 and 7 disclose an administrator in communication with directory and database (Paul Figures 6-7). The administrator specifies mobile users and their associated devices in a company’s directory (Paul column 18, lines 40-65). Paul Figures 9-14 further disclose an interface for provisioning platform. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stuntebeck, Maheshwari and Mistry to have the features of amending or updating the metadata stored in the at least one memory of the IBD via an Admin interface of the IBD, the Admin interface being arranged in co-operation with an Admin control processor and the at least one memory of the IBD; as taught by Paul. The suggestion/motivation would have been to enforce security and policy in the enterprise network (Paul column 1, lines 24-30).

Regarding claim 18, Stuntebeck, Maheshwari, Mistry and Paul disclose the information bridge system according to claim 9. Stuntebeck, Maheshwari, Mistry and Paul further disclose a messaging platform arranged to facilitate access to the application (APP) stored on the user device associated with said user, and/or; an integration platform arranged to facilitate access to the at least one contact option arranged in association with the at least one Enterprise [Client features may include email, S/MIME messages, instant messaging app, etc. (Stuntebeck paragraphs 0065, 0068, 0094); indicating messaging platform to facilitate access to the user device app]. In addition, the same motivation is used as the rejection of claim 9. 

Claims 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Stuntebeck, Maheshwari, Mistry, and further in view of Frissora et al. (US 2011/0047246, hereinafter Frissora)

Regarding claim 17, Stuntebeck, Maheshwari and Mistry disclose the IBD according to claim 1. Stuntebeck, Maheshwari and Mistry further disclose regarding the metadata associated with each of said plurality of Enterprises or at least one contact option [Management service accesses data stored within a management database (memory) (Stuntebeck paragraph 0029). The database stores variety of data which includes profiles associated with particular apps or content (paragraph 0054)]. Stuntebeck, Maheshwari and Mistry do not expressly disclose regarding said stored metadata comprising metadata comprising at least one URL for connection to the at least one Enterprise or a list of a plurality of Enterprises.
However, in the same or similar field of invention, Frissora discloses that the database includes enterprise subscriber information such as electronic address information such as IM handle, email etc. (Frissora paragraph 0065). Electronic address may refer to any contactable address such as URL/URI (Frissora paragraph 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stuntebeck, Maheshwari and Mistry to have the features of said stored metadata comprising metadata comprising at least one URL for connection to the at least one Enterprise or a list of a plurality of Enterprises; as taught by Frissora. The suggestion/motivation would have been to provide easy, fast integration, frequently using open APIs and data sources to produce enriching results and new services (Frissora paragraph 0023).

Regarding claim 20, Stuntebeck, Maheshwari and Mistry disclose the method according to claim 14. Stuntebeck, Maheshwari and Mistry further disclose regarding the metadata associated with each of said plurality of Enterprises or at least one contact option [Management service accesses data stored within a management database (memory) (Stuntebeck paragraph 0029). The database stores variety of data which includes profiles associated with particular apps or content (paragraph 0054)]. Stuntebeck, Maheshwari and Mistry do not expressly disclose regarding said stored metadata comprising metadata comprising at least one URL for connection to the at least one Enterprise or a list of a plurality of Enterprises.
However, in the same or similar field of invention, Frissora discloses that the database includes enterprise subscriber information such as electronic address information such as IM handle, email etc. (Frissora paragraph 0065). Electronic address may refer to any contactable address such as URL/URI (Frissora paragraph 0033).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stuntebeck, Maheshwari and Mistry to have the features of said stored metadata comprising metadata comprising at least one URL for connection to the at least one Enterprise or a list of a plurality of Enterprises; as taught by Frissora. The suggestion/motivation would have been to provide easy, fast integration, frequently using open APIs and data sources to produce enriching results and new services (Frissora paragraph 0023).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Stuntebeck, Maheshwari, Mistry, and further in view of Kunisetty et al. (US 2014/0089490, hereinafter Kunisetty).

Regarding claim 25, Stuntebeck, Maheshwari and Mistry disclose the IBD according to claim 1. Stuntebeck, Maheshwari and Mistry do not expressly disclose wherein the received or collected Enterprise data relevant to the user comprises a user wait time of the at least one contact option.
However, in the same or similar field of invention, Kunisetty discloses that the metadata may include user relevant information such as application wait time, user I/O wait time etc. (i.e. user wait time related to contact option).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Stuntebeck, Maheshwari and Mistry to have the features of wherein the received or collected Enterprise data relevant to the user comprises a user wait time of the at least one contact option; as taught by Kunisetty. The suggestion/motivation would have been to extend services to existing assets of an enterprise system using adaptive interfaces (Kunisetty paragraph 0019).


Response to Arguments

Applicant’s arguments filed on 10/28/2022 with respect to claim rejection under 35 U.S.C. § 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised according to the amended claims. 


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAUMIT SHAH whose telephone number is (571)272-6959. The examiner can normally be reached Monday - Friday 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EDAN ORGAD can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAUMIT SHAH/Primary Examiner, Art Unit 2414